MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be
                                                                         Mar 23 2020, 9:34 am
regarded as precedent or cited before any
court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Katherine A. Harmon                                     Robert C. Becker
Jared S. Sunday                                         Laurie D. Johnson
Mallor Grodner LLP                                      Boje, Benner, Becker, Markovich
Indianapolis, Indiana                                   & Hixson, LLP
                                                        Noblesville, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ryan Haskin,                                            March 23, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-DC-1847
        v.                                              Appeal from the
                                                        Hamilton Circuit Court
Tammy Haskin,                                           The Honorable
Appellee-Plaintiff                                      Paul A. Felix, Judge
                                                        Trial Court Cause No.
                                                        29C01-1710-DC-9768



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-DC-1847 | March 23, 2020                    Page 1 of 11
                                          Case Summary
[1]   Ryan Haskin (“Husband”) appeals the trial court’s division of property and

      award of attorney’s fees in his divorce from Tammy Haskin (“Wife”). We

      affirm.



                            Facts and Procedural History
[2]   Husband and Wife married in June 2009. They have two children together,

      born in 2014 and 2016. The family lived together in Texas until April 2017, at

      which point Wife and the children came to Indiana to live with Wife’s parents.

      Wife filed for divorce on October 23, 2017, which the trial court set as the final-

      separation date. The facts most relevant to the issues on appeal involve three

      categories of misconduct by Husband: dissipation of assets, noncompliance

      with the trial court’s provisional order, and discovery violations.


[3]   Dissipation of assets. There is extensive evidence of both pre- and post-filing

      dissipation of assets by Husband. In March 2017, he transferred $25,000 from

      the parties’ joint Chase checking account to an account Wife had no knowledge

      of. In September and December of 2017, Husband made withdrawals of $6,600

      and $3,900 from the same Chase account without telling Wife the purpose of

      the withdrawals. In early 2018 he gave a 2008 Lexus valued at $4,654 to

      charity. He totaled a 2009 Lexus that was titled in Wife’s name and forged

      Wife’s signature on the resulting insurance check in the amount of $8,698.19,




      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1847 | March 23, 2020   Page 2 of 11
      without Wife’s knowledge. He also forged Wife’s signature on four tax-refund

      checks totaling $12,977.73 and kept the proceeds for himself.


[4]   Noncompliance with provisional order. In its provisional order, entered on

      December 5, 2017, the trial court ordered Husband to, among other things: (1)

      pay Wife $500/month for living expenses; (2) pay $233/week in child support;

      (3) do all things necessary to permit Wife to register the parties’ Jeep Cherokee

      in Indiana; (4) pay all costs associated with the Cherokee (debt, insurance,

      taxes, registration, gasoline, routine maintenance, and repairs); (5) pay Wife

      $3,000 on or before December 15, 2017, for attorney’s fees and litigation

      expenses; and (6) refrain from “transferring, encumbering, concealing, selling,

      or otherwise disposing of any joint property of the parties or asset of the

      marriage, except in the usual course of business or for the necessities of life,

      without the written consent of the parties or the permission of the Court.”

      Appellant’s App. Vol. II pp. 51-54. A month later, the parties agreed to modify

      the provisional order to require Husband to “obtain a policy of life insurance in

      an amount of $500,000.00 death benefits naming [Wife] as the beneficiary of

      the policy.” Id. at 55.


[5]   In July 2018, Wife filed a motion for rule to show cause and contempt citation,

      claiming that Husband had violated the provisional order by failing to pay all

      required child support and monthly expenses, refusing to sign an Odometer

      Disclosure Statement so that Wife could register the Cherokee, failing to pay

      Wife any of the $3,000 for attorney’s fees and litigation expenses, and failing to

      purchase the life insurance. The trial court set the matter for a hearing on

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1847 | March 23, 2020   Page 3 of 11
      August 22. Two days before the hearing, Husband paid his monthly-expense

      arrearage, his child-support arrearage, and the $3,000 for attorney’s fees and

      litigation expenses and provided an executed Odometer Disclosure Statement

      for the Cherokee. Though Husband still had not purchased the life insurance,

      Wife agreed to hold the show-cause hearing at a later date.


[6]   Six months later, in February 2019, Wife filed a second motion for rule to show

      cause and contempt citation. She alleged that Husband had not made any $500

      monthly expense payments since September 2018; refused to pay for repairs and

      registration for the Cherokee, rendering it undrivable; disposed of the two

      Lexus automobiles without Wife’s consent or court permission; forged Wife’s

      signature on tax-refund checks and the insurance check for the 2009 Lexus and

      disposed of the money; refused to give Wife password access to family pictures

      stored on Dropbox; and still had not purchased the required life insurance.


[7]   Discovery violations. In March 2018, Wife served Husband with

      interrogatories and a request for production of documents. Husband was

      required to respond within thirty days. Seven months later, on October 11,

      2018, Wife filed a motion to compel, claiming that Husband had failed to

      provide complete responses despite multiple reminder emails from Wife and an

      order from the court requiring that all paper discovery be exchanged before a

      pretrial conference on October 12. On February 8, 2019, Wife renewed her

      motion to compel, claiming that Husband had yet to fully respond to her

      discovery requests. In particular, Wife alleged that Husband had not provided

      all requested information about two businesses in which Husband owned

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1847 | March 23, 2020   Page 4 of 11
      interests (Smash My Trash and Your Container Solutions) and that she had to

      resort to non-party discovery. In March 2019, the trial court granted Wife’s

      motion to compel and ordered Husband to pay “the reasonable attorney fees

      and costs by [Wife] in pursuit of discovery documents and information

      requested,” which amounted to $13,844.75, as well as “the fees and costs

      incurred by [Wife] for a calculation of Smash My Trash, LLC,” which

      amounted to $1,785. Id. at 42, 127. On appeal, Husband does not deny that he

      failed to comply with discovery. To the contrary, he acknowledges his “failure

      to completely or timely respond to Wife’s discovery requests.” Appellant’s Br.

      p. 8.


[8]   The trial court held the final hearing in June 2019. At the time, Husband was

      earning $2,307 per week (approximately $120,000/year) working for General

      Dynamics. Wife was earning $271 per week working for Noblesville Schools

      and YMCA, but the court imputed income of $390 per week ($20,280/year). In

      its final decree, the trial court awarded 56% of the marital estate to Wife and

      44% to Husband, citing “Husband’s significantly higher employment income,

      Husband’s significantly higher earning capacity, and Husband’s significant

      dissipation of liquid assets just prior to the Petition Date and throughout the

      pendency of the dissolution.” Appellant’s App. Vol. II p. 24. Based on the

      parties’ financial circumstances and “Husband’s consistent non-compliance

      with routine discovery requests and contemptuous disregard for Court Orders,”

      the court also ordered Husband to pay an additional $30,000 of Wife’s

      attorney’s fees. Id. at 44. Finally, the court found Husband in contempt for the


      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1847 | March 23, 2020   Page 5 of 11
       reasons cited in Wife’s second motion for rule to show cause and for failing to

       pay the discovery-related fees and costs he was ordered to pay in March 2019

       ($13,844.75 and $1,785).


[9]    Husband now appeals.



                                 Discussion and Decision

                            I. Valuation of Chase account
[10]   Husband first argues that the trial court erred in its valuation of the parties’ joint

       Chase checking account. A trial court enjoys broad discretion in assigning

       values to assets in divorce cases, and we will not disturb the trial court’s

       valuation absent an abuse of that discretion. Leonard v. Leonard, 877 N.E.2d
896, 900 (Ind. Ct. App. 2007). We will not find an abuse of discretion if there is

       sufficient evidence, and reasonable inferences therefrom, to support the

       valuation. Id.


[11]   The trial court valued the Chase account at $26,194.56—the balance as of July

       31, 2018. Husband contends that the court should have valued the account at

       $1,022.45 (the balance on October 23, 2017, when Wife filed for divorce) or

       $3,598.65 (the balance on December 5, 2017, the date of the provisional order).

       He does not dispute that trial courts generally have discretion to select any date

       between the date of filing and the date of the final hearing when valuing marital

       assets. McGrath v. McGrath, 948 N.E.2d 1185, 1187 (Ind. Ct. App. 2011).

       Instead, citing the principle that property acquired after the final separation of
       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1847 | March 23, 2020   Page 6 of 11
       the parties is not part of the marital estate, see Ind. Code § 31-15-7-4, Husband

       argues that “the increase in the value of the Chase Account was solely due to

       Husband’s post-filing earnings.” Appellant’s Br. p. 16.


[12]   Husband does not cite any evidence that supports his claim, and we cannot find

       any in the record. There is an account statement showing two payroll deposits

       on November 22 and December 6, 2017, each for $1,065.58, but the balance as

       of December 19 was $1,023.60, and the record is silent as to how the balance

       grew to over $26,000 in July 2018. Furthermore, Husband made two large

       withdrawals from the Chase account ($25,000 and $6,600) in the months

       leading up to the divorce filing and another large withdrawal ($3,900) shortly

       after the filing. He did not tell Wife the purpose of any of the withdrawals. We

       agree with Wife that this evidence “supports the trial court’s decision to use a

       valuation date for the account on a date after the date of filing, but before the

       final hearing, when the account had a higher value.” Appellee’s Br. p. 19. We

       see no abuse of discretion in the trial court’s valuation of the Chase account.



                                          II. 529 accounts
[13]   Husband next contends that the trial court erred by including two 529

       education accounts established for the two children—with balances totaling

       $7,057.54—in the marital estate. Determining whether an asset is a marital

       asset is a matter within the discretion of the trial court, and we will reverse such

       a determination only for an abuse of that discretion. Harrison v. Harrison, 88
N.E.3d 232, 234 (Ind. Ct. App. 2017), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1847 | March 23, 2020   Page 7 of 11
[14]   Husband argues that the 529 accounts are not marital assets because he created

       them in 2018 (after the date of final separation), they “are solely in Husband’s

       name,” and “the only funds in these accounts result from $8,000 in additions

       that Husband made post-filing at some point in calendar year 2018.”

       Appellant’s Br. p. 17. He asserts that the accounts are therefore his “after-

       acquired property[.]” Id. Again, property acquired after the final separation of

       the parties is not part of the marital estate. I.C. § 31-15-7-4. As with the Chase

       account, however, Husband fails to cite any evidence of the source of the funds

       in the 529 accounts. Even during his own testimony, he did not say that he

       funded the accounts with post-filing earnings. We agree with Wife that “[a]

       reasonable inference could be drawn from the facts and evidence presented to

       the trial court that the 529 accounts were funded by the joint marital assets

       taken by Husband from the Chase joint checking account and/or the joint

       marital assets dissipated by Husband.” Appellee’s Br. p. 22. Because Husband

       has not established that the money in the 529 accounts is from his own post-

       filing funds, we cannot say that the trial court abused its discretion by including

       the accounts in the marital estate.



                                       III. Attorney’s fees
[15]   Husband’s last argument is that the trial court erred by ordering him to pay

       $30,000 of Wife’s attorney’s fees. Indiana Code section 31-15-10-1 gives trial

       courts discretion to order the payment of attorney’s fees in divorce cases. We




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1847 | March 23, 2020   Page 8 of 11
       will reverse such an order only for an abuse of that discretion. Hartley v. Hartley,

       862 N.E.2d 274, 286 (Ind. Ct. App. 2007).


[16]   Husband challenges the fee award on three grounds. First, citing the rule that a

       court considering an award of attorney’s fees in a divorce case “must consider

       the resources of the parties, their economic condition, the ability of the parties

       to engage in gainful employment and to earn adequate income and other factors

       that bear on the reasonableness of the award,” Hendricks v. Hendricks, 784
N.E.2d 1024, 1028 (Ind. Ct. App. 2003), Husband contends that the trial court’s

       consideration of the parties’ relative economic circumstances focused “solely”

       on the disparity in income (Husband’s $120,000 vs. Mother’s $20,000),

       Appellant’s Br. p. 20. He argues that the court did not consider his other

       financial obligations—more than $500/week in child support, the expense of

       traveling to Indiana to exercise parenting time, monthly equalization payments

       to Wife in the amount of $3,135 (based on the division of Husband’s $627,000

       interest in Smash My Trash, LLC), and the other fees, costs, and expenses he

       was ordered to pay in this case. Husband cites no evidence to support his claim

       that the trial court failed to consider those obligations and relied “solely” on the

       income disparity. To the contrary, the court specifically said that it was “taking

       into consideration the relative earnings, earning ability, economic

       circumstances, and the available resources of both parties[.]” Appellant’s

       App. Vol. II p. 44 (emphasis added). Husband has not established an abuse of

       discretion on this issue.




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1847 | March 23, 2020   Page 9 of 11
[17]   Second, Husband asserts that the trial court based the $30,000 fee award on the

       same misconduct that was the basis for the $13,844.75 fee award in March

       2019—his discovery violations. He says that he is “being punished twice for the

       same conduct.” Appellant’s Br. p. 21. It is true that the trial court mentioned

       Husband’s discovery violations when making the $30,000 fee award. However,

       the court also emphasized Husband’s superior economic position and his

       repeated failure to comply with court orders (which is separate from his failure

       to cooperate in discovery):


               The dissolution process was unnecessarily complicated,
               protracted, and frustrated as a result of Husband’s consistent
               noncompliance with routine discovery requests and
               contemptuous disregard for Court Orders. Consequently, Wife
               has incurred significant attorney fees, that but for Husband’s
               behavior, could have been avoided.


               Pursuant to I.C. §31-15-10-1, and taking into consideration the
               relative earnings, earning ability, economic circumstances, and
               the available resources of both parties, Husband shall contribute
               toward the attorney fees incurred by Wife in the amount of
               Thirty Thousand Dollars ($30,000.00)[.]


       Appellant’s App. Vol. II p. 44. We see no abuse of discretion in this respect.


[18]   Third, Husband contends that the $30,000 fee award was more than Wife asked

       for. He directs us to the following testimony by Wife at the final hearing:


               I’m asking for Mr. Haskin to help with the attorney fees that I’ve
               incurred and helping with $30,000 towards them. Seeing that
               right now looking the fees that I’ve incurred are in excess of
               $58,000, and that’s, I would say it’s in an effort to obtain
       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1847 | March 23, 2020   Page 10 of 11
               knowledge about certain things I guess in our estate or part of our
               marital assets and debts.


       Tr. Vol. II p. 58. According to Husband, this testimony should be read as a

       request for Husband to pay a total of $30,000 of Wife’s attorney’s fees—

       including the $16,844.75 he had already been ordered to pay in the provisional

       order ($3,000) and the March 2019 order compelling discovery ($13,844.75)—

       as opposed to an additional $30,000. But nowhere in that testimony did

       Mother clearly limit her request. As such, Husband has again failed to show an

       abuse of discretion.


[19]   Affirmed.


       Najam, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1847 | March 23, 2020   Page 11 of 11